Order entered April 17, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00016-CV

                         CHRISTOPHER A. JACKSON, Appellant

                                               V.

                          ERICA SHARNELL DALLAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV-1800750-V

                                           ORDER
       The reporter’s record in this appeal is past due. By postcard dated February 20, 2019, we

notified Court Reporter Deborah M. Slovak that the reporter’s record was overdue. We directed

Ms. Slovak to file the reporter’s record within thirty days. To date, Ms. Slovak has failed to

comply with the Court’s directive.

       Accordingly, we ORDER Peri Wood, Official Court Reporter for the 292nd Judicial

District Court to file, within FIFTEEN DAYS of the date of this order, either (1) the reporter’s

record; (2) written verification no hearings were recorded; or (3) written verification that

appellant has not paid for or made arrangements to pay for the reporter’s record and has not been

found entitled to proceed without payment of costs. We notify appellant that if we receive

verification he has not requested the reporter’s record or has been found not entitled to proceed
without payment of costs and has not paid for or made arrangements to pay for the reporter’s

record, we will order the appeal submitted without the reporter’s record. See Tex. R. App. P.

37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Brandon Birmingham
       Presiding Judge
       292nd Judicial District Court

       Peri Wood
       Official Court Reporter
       292nd Judicial District Court

       Deborah M. Slovak
       Court Reporter

       All parties




                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE